Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schetter (DE 4415916) in view of Lo (9109466).
Regarding claim 1, Schetter discloses a conduit for transport of a fluid, the conduit comprising: a wall extending (7, fig 4) around and along an axis extending parallel to a 5direction of bulk fluid flow, the wall having an inner surface defining an interior of a channel through which fluid (3, fig 4) flows; and a plurality of projections (15, fig 4) extending from the inner surface of the wall, wherein the plurality of projections extend around the axis, in a plane perpendicular to the axis; and  10wherein the projections have a height perpendicular to the axis into the channel, and the height is arranged such that the projections modify the flow of fluid at a boundary layer (the projections extend from the wall and thus 
Schetter does not disclose wherein in a cross section taken across a diameter of a base of each of the plurality of projections and through a tip of each of the plurality of projections, a smoothly curved surface formed by the plurality of projections that extends continuously around the axis has a sinusoidal shape.
Lo teaches a conduit for transporting combustion fluid for a gas turbine using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Schetter by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.


Regarding claim 10, Schetter discloses wherein the projections are arranged symmetrically (fig 3) around the axis.



Regarding claim 12, Schetter discloses a second plurality of projections (15, fig 4, projections on inner tube), formed on the second wall, 25wherein the second plurality of projections extend around the axis, in a plane perpendicular to the axis; and wherein the second plurality of projections have a second height into the channel, and the second height is arranged such that the second plurality of projections modify the flow of fluid at a boundary layer (projections extend from the wall, thus would interact with the boundary layer) adjacent the wall.

Regarding claim 13, Schetter discloses wherein the projections comprise protuberances (protuberances are defined as “things that protrude from something else,” thus the projections meet this limitation by extending outward from the wall).

Regarding claim 16, Schetter discloses wherein the conduit is arranged to transport aviation fuel (inserted through holes 10, fig 4); or compressed air (3, fig 4); or a mixture of aviation fuel and compressed air, in a gas turbine engine.

Claims 2-5, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schetter in view of Lo as applied to claim 1 above, further in view of Turrini (US-Pub 2017/0184309).
Regarding claims 2 and 3, Schetter as modified by Lo discloses the conduit of claim 1 wherein the channel has a first dimension (between walls 7 and 8, fig 3) defined in a direction perpendicular to the axis.
th and 1/8th of the first dimension.
 Turrini teaches a fuel nozzle (5, fig 1) comprising a channel (area between tubes 11 and 22, fig 4)  for injecting fuel and air, the channel comprising flow modifying projections (41, fig 4) wherein the channel has a first dimension (P, fig 3) defined 20in a direction perpendicular to the axis (9, fig 3), and wherein the height of the projections is less than 1/8th of the first dimension (par 0030, the thickness is ranging between 1/5th-1/20th of the total height of the duct which falls into this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions disclosed by Schetter as modified by Lo by having the protrusions being less than 1/8th of the total height of the channel based on the teachings of Turrini. One of ordinary skill in the art would be motivated to modify the size of the protrusions to optimize the amount of fluid caught on the protrusion to improve the mixing of the air and fuel before entering the combustion chamber (par. 0045), as suggested by Turrini.

Regarding claims 4 and 5, Schetter as modified by Lo does not disclose wherein the height is at least 1/100th or 1/50th of the first dimension.
Turrini teaches a fuel nozzle comprising flow modifying projections wherein the height is at least 1/50th of the first dimension (par 0030, the thickness is ranging between 1/5th-1/20th of the total height of the duct which falls into this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions disclosed by Schetter as modified by Lo by having the protrusions being at least a hundredth of the total height of the projections based on the teachings of Turrini. One of ordinary skill in the art would be motivated to modify the size of the 

Regarding claims 8 and 14, Schetter as modified by Lo discloses wherein the channel is symmetrical about the axis (19, fig 3).
Schetter as modified by Lo does not disclose discloses wherein the projections form a continuous ring around the wall, or wherein the projections comprise a weir, fence, or step.
 Turrini teaches a fuel nozzle comprising flow modifying projections wherein the projections form a continuous ring around the wall (41, fig 5), a continuous ring would meet the definition of comprising a weir (a weir is a low dam or barrier, the ridges of Turrini meet this definition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections disclosed by Schetter as modified by Lo by having them form a continuous ring around the wall based on the teachings of Turrini. Doing so would create a more homogeneous air/fuel mixture (par. 0009), as suggested by Turrini.

Regarding claim 15, Schetter as modified by Lo discloses a further plurality of projections (15, fig 4), extending around the axis at second plane, perpendicular to the axis, wherein the further plurality of projections have a height into the channel (the additional projections on Schetter are placed on a different wall than the first set of projections).
Schetter as modified by Lo does not disclose the height of the further plurality of projections is arranged such that the further plurality of projections modify the flow of fluid at a boundary layer 10adjacent the wall.
 Turrini teaches a fuel nozzle comprising flow modifying projections wherein there is a further plurality of projections extending from the same wall (multiple projections 41, fig. 8), the height of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections disclosed by Schetter as modified by Lo by having multiple rows of projections rather than a single one. Doing so would create a more homogeneous air/fuel mixture (par. 0010) along the entire length of the conduit by better controlling the fluid passing through, as suggested by Turrini.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable under Leach (7498009) in view of Lo.
Regarding claim 1, Leach discloses a conduit for transport of a fluid (see figure below), the conduit comprising: a wall (see figure) extending around and along an axis extending parallel to a 5direction of bulk fluid flow, the wall having an inner surface (see figure) defining an interior of a channel (see figure) inner surface through which fluid flows; and a plurality of projections (see figure) extending from the inner surface of the wall, wherein the plurality of projections extend around the axis, in a plane perpendicular to the axis; and  10wherein the projections have a height perpendicular to the axis into the channel, and the height is arranged such that the projections modify the flow of fluid at a boundary layer (the projections extend from the wall and thus would modify the flow at the wall boundary layer) of the fluid adjacent the wall, wherein the conduit is arranged to carry a first fluid; wherein the conduit includes an opening for introducing a second fluid into the channel, such that 15the first and second fluid are mixed downstream of the opening; and wherein the plurality of projections are provided upstream of the opening, in a direction of fluid flow (arrow 1, fig 3a). 

    PNG
    media_image1.png
    667
    785
    media_image1.png
    Greyscale

Leach does not disclose wherein in a cross section taken across a diameter of a base of each of the plurality of projections and through a tip of each of the plurality of projections, a smoothly curved surface formed by the plurality of projections that extends continuously around the axis has a sinusoidal shape.
Lo teaches a conduit used to transport combustion fluid using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5). 
.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Lo as applied to claim 1, further in view of Forwerck (9255507).
Regarding claim 9, Leach as modified by Lo discloses the conduit of claim 1. 

 Forwerck teaches a gas turbine exhaust system wherein the wall includes two or more planar regions (fig. 4, conduit is rectangular, which has two planar regions meeting at a vertex), with a vertex formed where the planar regions meet; and wherein, when combined with Leach as modified by Lo, the projections would be arranged on the planar regions, away from the vertices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust gas conduit disclosed by Leach as modified by Lo by having the conduit have two or more planar regions, with a vertex formed where the planar regions meet based on the teachings of Forwerck. One of ordinary skill in the art at the effective filing date of the claimed invention would have found it obvious to have changed the shape of the conduit to the shape that would blend size constraints and ease of construction requirements, thus it would be a routine consideration for one of ordinary skill in the art to have the shape have two or more planar regions and a vertex.

Claims 1, 7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilates (US-Pub 2005/0097889) in view of Althaus (5593302) and Lo.
Regarding claim 1, Pilates discloses a conduit for transport of a fluid, the conduit comprising: a wall (fig 2, 70, 68) extending around and along an axis extending parallel to a 5direction of bulk fluid flow, the wall having an inner surface defining an interior of a channel through which fluid (air flows through the nozzle) flows; and a plurality of projections (84, fig 2) extending from the inner surface of the wall, wherein the plurality of projections extend around the axis (fig 2a, can see how they are designed to extend around), in a plane perpendicular to the axis; and  10wherein the projections have a height 
Pilates does not disclose wherein the plurality of projections are provided upstream of the opening, in a direction of fluid flow, wherein in a cross section taken across a diameter of a base of each of the plurality of projections and through a tip of each of the plurality of projections, a smoothly curved surface formed by the plurality of projections that extends continuously around the axis has a sinusoidal shape.
 Althaus teaches a nozzle comprising a plurality of projections for creating turbulence, showing multiple embodiments where a fuel injection point can be located either upstream or downstream of the protrusions (120, fig 6 compared to 120, figure 8 showing that the fuel can be injected both before and after the projections 110), which can be considered obvious variants upon each other (col 5, lines 61-65). Thus combining this teaching with the projections of Pilates would lead one of ordinary skill in the art to understand that the projections could be placed upstream of the fuel injection site instead of downstream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the projections and fuel injection orifices disclosed by Pilates by having the projections disposed upstream of the fuel injection orifices based on the teachings of Althaus. One of ordinary skill in the art would recognize these as being obvious variants upon each other.
Lo teaches a conduit for transporting combustion fluids using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Pilates by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

Regarding claim 7, Pilates discloses wherein the plurality of projections are provided in a region of an adverse pressure gradient in the fluid flow (the area of the conduit is increasing where they are located, therefore there would be an adverse pressure gradient).

Regarding claim 17, Pilates discloses a fuel injector for a gas turbine engine (110, fig 1), arranged to mix aviation fuel and air from compressors of the gas turbine engine, to deliver a fuel and air mixture to a combustor (11, fig 1) of the gas turbine engine, the fuel injector having a nozzle including a plurality of passages for carrying aviation fuel (76, fig 2); or compressed air (70, fig 2); 
Pilates as modified by Althaus and Lo discloses 20wherein one or more of the passages comprises a conduit as claimed in claim 1 (see rejection of claim 1 above).

Regarding claim 18, Pilates discloses wherein the nozzle comprises a prefilming surface (80, fig 2) for atomizing fuel in air; and wherein the plurality of projections are 25provided upstream of the prefilming surface (when combined with Althaus, the projections would be upstream of the fuel injection point, which is upstream of the prefilming surface), in a direction of fluid flow through the channel.


Pilates does not disclose wherein the plurality of projections are provided upstream of the prefilming surface, in a direction of fluid flow, wherein in a cross section taken across a diameter of a base of each of the plurality of projections and through a tip of each of the plurality of projections, a smoothly curved surface formed by the plurality of projections that extends continuously around the axis has a sinusoidal shape.
Althaus teaches a nozzle comprising a plurality of projections for creating turbulence, showing multiple embodiments where a fuel injection point can be located either upstream or downstream of the protrusions (120, fig 6 compared to 120, figure 8 showing that the fuel can be injected both before and after the projections 110), which can be considered obvious variants upon each other (col 5, lines 61-65), thus combining this teaching with the projections of Pilates would lead one of ordinary skill in the art to understand that the projections could be placed upstream of the fuel injection site instead of downstream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the projections and fuel injection orifices disclosed by Pilates by having the projections disposed upstream of the fuel injection orifices based on the teachings of Althaus. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Pilates by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pilatis in view of Althaus and Lo as applied to claim 19 above, and further in view of Markowski.


    PNG
    media_image2.png
    430
    509
    media_image2.png
    Greyscale

Regarding claim 20, Pilates as modified by Althaus and Lo further discloses wherein the fuel injector comprising an air passage, the air passage being defined between an inner wall (30, fig 2) 
Pilates as modified by Althaus and Lo does not disclose the outer surface of the inner wall having a plurality of projections.
Markowski teaches a fuel injector wherein the outer surface of the inner wall (52, fig 2) has a plurality of projections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection nozzle disclosed by Pilates as modified by Althaus by having the projections both on the inside and outside based on the teachings of Markowski. Doing so would create staggered vortices within the air passage (col 3, lines 3-9), as suggested by Markowski.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pilates (US-Pub 2005/0097889) in view of Markowski (4260367) and Lo.
Regarding claim 21, Pilates discloses a fuel injector (60, fig 2) for a gas turbine engine, the fuel injector comprising an air passage, the air passage being defined between an inner wall (30, fig 2) extending around and along an axis (62, fig 2) and an outer wall (70, fig 2) extending around and along the axis, the cross sectional area of the air passage increasing (see figure with claim 20), the inner wall of the air passage having a downstream tapered portion (see figure with claim 20), the inner wall having an outer 20surface.
Pilates does not disclose the outer surface of the inner wall having a plurality of projections, wherein in a cross section taken across a diameter of a base of each of the plurality of projections and 
Markowski teaches a fuel injector wherein the outer surface of the inner wall (52, fig 2) has a plurality of projections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection nozzle disclosed by Pilates as modified by Althaus by having the projections both on the inside and outside based on the teachings of Markowski. Doing so would create staggered vortices within the air passage (col 3, lines 3-9), as suggested by Markowski.
Lo teaches a conduit for transporting combustion fluids using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5). Thus combining this teaching with the prior art of Pilates, one of ordinary skill in the art would recognize that the protrusions could form a smoothly curved surface having a sinusoidal shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Pilates by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

Response to Arguments
Claim 6 has been cancelled, hence the 112(b) rejection is moot.
Applicant’s arguments, see page 1, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1, 19, and 21 under U.S.C. 102 and 103 have been fully considered and are persuasive, the prior art does not disclose the plurality of projections having a sinusoidal shape.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SEAN V MEILLER/Examiner, Art Unit 3741     /TODD E MANAHAN/                                                Supervisory Patent Examiner, Art Unit 3741